Citation Nr: 0916681	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease (DJD) of the right knee.

4.  Entitlement to an initial rating greater than 10 percent 
for instability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The RO initially service-connected the Veteran's right knee 
disability in an April 2005 rating decision and assigned a 10 
percent initial rating for degenerative changes.  
Subsequently, the RO awarded the Veteran a separate 10 
percent rating for instability of the right knee based on the 
evidence in a November 2007 rating decision.  The Veteran 
perfected his appeal as to the November 2007 rating decision 
granting a separate 10 percent rating for his right knee 
disability.  This separate appeal, while noted, is 
unnecessary because the separate rating for his right knee is 
part of his initial rating appeal from the April 2005 rating 
decision.  

That is, after the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating (or in 
this case, a separate rating), but less than the maximum 
available benefit, does not abrogate the pending appeal. AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, both ratings 
as to the Veteran's right knee disability are properly before 
the Board here and the issue has been appropriately rephrased 
above.  

A Motion To Advance On The Docket (AOD) was granted by the 
Board, due to good or sufficient cause shown, in accordance 
with the provisions of 38 U.S.C.A. § 7107 (West 2002 and 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2008).

The right knee rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is not 
related to his military service, nor may it be presumed to 
have occurred therein.

2.  The Veteran's tinnitus is not related to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by military service, nor may 
hearing loss be presumed to be of service onset.  38 U.S.C.A. 
§§ 1101, 1112, 1113 and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by military service. 38 U.S.C.A. §§ 1101 and 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January 2005 and March 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for bilateral sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the Veteran's 
hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges his current hearing loss and tinnitus is 
a result of his military service, where he served as a 
rifleman in combat.  The Veteran's DD-214 confirms the 
Veteran received the Combat Infantry Badge, serving as a 
rifleman in the military.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

In this case, in light of the Veteran's MOS and combat 
exposure, the Board concedes the Veteran was exposed to 
significant in-service noise trauma.  Even so, however, the 
evidence must still establish by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and that noise trauma.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).  For reasons to be discussed below, 
such competent medical nexus evidence is lacking.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss or 
tinnitus.  The Veteran's entrance and separation examinations 
indicate perfect hearing pursuant to a whisper test.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here, then, is whether the Veteran's 
current hearing loss and tinnitus has been medically related 
to any incident of his military service.  The Board concludes 
it has not.

After service, the Veteran received a VA physical in 1949, 
indicating hearing within normal limits.  More recent VA 
outpatient treatment records, however, are noticeably silent 
as to any on-going complaints, treatment or diagnoses of 
tinnitus or hearing loss.  The Veteran alleges his hearing 
difficulties began during service, but the medical evidence 
is noticeably silent as to audiological complaints.  Rather, 
the Veteran has been treated extensively for unrelated 
conditions.

The Veteran was afforded a VA examination in February 2005 to 
ascertain if the Veteran has bilateral sensorineural hearing 
loss and tinnitus related to his military service.  The 
examiner noted the Veteran claims only unilateral left ear 
tinnitus and bilateral hearing loss since his days in the 
military.  The examiner noted the Veteran's in-service noise 
trauma, but noted the normal audiological examinations on 
separation.  The examiner also noted the Veteran's 
considerable post-service noise exposure, to include 15 years 
in construction, 21 years in iron foundry and some limited 
hunting.  The Veteran was diagnosed with bilateral 
sensorineural hearing loss and unilateral left ear tinnitus.  
With regard to etiology, the examiner opined as follows:

It is granted that [the Veteran] was exposed to a 
great deal of noise while in the military, being 
actively involved in combat in Europe during World 
War II and also receiving a shrapnel wound.  He, 
however, was further exposed to excessive noise 
working in construction...and iron foundry.  In 
addition, he has done some hunting.  That, coupled 
with the discharge physical and the 1949 VA 
physical which indicated hearing within normal 
limits on the informal whispered voice exam leads 
me to believe that it is less likely than not that 
his hearing loss and tinnitus are related to 
military noise exposure. 

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination, the Veteran's contentions 
and a complete review of the claims folder.  Also compelling, 
no medical professional has ever linked the Veteran's hearing 
loss or tinnitus to any incident of his military service.

The Board has considered the Veteran's statements that he 
suffered with hearing difficulties and tinnitus since 
service.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  It is for this reason the 
Board accepts the Veteran's recollection of hearing 
difficulties since separation from the military.  However, 
the Veteran's claims fail based upon the lack of medical 
nexus associating his in-service noise exposure to a current 
disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the Veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss or tinnitus to any remote 
incident of service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran alleges his right knee is more severe than 
currently rated.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA examinations in February 2005 and 
again in January 2007, over two years ago.  The findings in 
these two examinations are inconsistent.  In 2005, the 
examiner found objective evidence of effusion, instability 
and limitation of flexion to 100 degrees.  The examiner noted 
no occupational limitations because the Veteran reported not 
working.

In 2007, in contrast, the examiner found no objective 
evidence of instability or effusion.  The examiner noted the 
Veteran has worked for the last 10 years as a security guard 
and occasionally misses work due to right knee pain.  
Limitation of flexion at that time was to 85 degrees, but 
improved to 100 degrees on repetition.  

Both examiners found significant crepitus on movement as well 
as an abnormal gait.  The examinations are at odds, however, 
regarding instability, effusion and occupational limitations.  
VA outpatient treatment records also are inconsistent.  The 
Veteran received treatment in March 2005 after falling at 
work as a security guard indicating his right knee gave out.  
The physician noted the Veteran's complaints of instability, 
but did not objectively confirm the finding.  Range of motion 
testing at that time revealed near normal flexion to 120 
degrees.  The Veteran was, at that time, diagnosed with 
osteoarthritis and pain secondary to arthritis.  

The Veteran, in his February 2008 substantive appeal form, 
indicated he would be receiving right knee surgery very soon.  
VA outpatient treatment records indicate recommendations for 
orthopedic consultation, but no consultations are in the 
file.  Indeed, VA outpatient treatment records obtained are 
only dated through November 2007.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Accordingly, the RO must make effort to obtain 
recent records because the file may not be currently 
complete. 

In light of the inconsistent medical evidence, the possible 
missing records and the Veteran's contention that his right 
knee now requires surgery, a new VA examination is necessary 
to ascertain the current severity of his service-connected 
disability and to reconcile the inconsistent objective 
findings.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment for right knee problems, to 
include surgical records, from the VA 
Medical Center in St. Louis, Missouri from 
November 2007 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above development is 
complete and the records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination to 
ascertain the severity of any and all 
manifestations due to his service- 
connected right knee disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The examiner is also asked to comment and 
reconcile the inconsistent evidence 
regarding findings of instability, 
effusion and limitation of motion, 
especially the inconsistent findings found 
in the February 2005 VA examination, the 
January 2007 examination and VA outpatient 
treatment records, notably treatment dated 
March 2005.  The examiner should also 
comment on the Veteran's complaints as 
well as the overall affect his disability 
has on his employability and daily life.

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


